       Case 3:20-cv-00806-EMC Document 42-9 Filed 08/07/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10
11 MISHARI ALEISA and NICOLE                           Case No. 3:20-cv-00806-EMC
   BELLUOMINI, individually and on behalf
12 of all others similarly situated,                   CLASS ACTION
13                     Plaintiffs,                     [PROPOSED] ORDER GRANTING
                                                       SQUARE, INC.’S MOTION TO STAY
14            v.                                       PENDING THE SUPREME COURT’S
                                                       DECISION IN FACEBOOK, INC. V.
15 SQUARE, INC., a Delaware corporation,               DUGUID AND/OR THE FCC’S
                                                       DEFINITION OF ATDS
16                     Defendant.
                                                       Date: October 1, 2020
17                                                     Time: 1:30 p.m.
                                                       Judge: Hon. Edward M. Chen
18                                                     Courtroom: 5 – 17th Floor
19                                                     Trial Date: None set
                                                       Complaint Filed: 2/03/2020
20
21                     Upon considering the papers submitted, the arguments of counsel, and good
22 cause appearing, Defendant Square, Inc.’s Motion to Stay Pending the Supreme Court’s
23 Decision in Facebook, Inc. v. Duguid and/or the FCC’s Definition of ATDS is
24 GRANTED.
25
26                     This matter is hereby stayed pending the Supreme Court’s decision in
27 Facebook Inc. v. Duguid, No. 19-511 and/or the Federal Communications Commission’s
28 anticipated ruling on the definition of “Automatic Telephone Dialing System” (“ATDS”)
                                                -1-                   Case No. 3:20-cv-00806-EMC
     SMRH:4839-6772-1159.1       [PROPOSED] ORDER GRANTING SQUARE’S MOTION TO STAY PENDING THE
                                                                     SUPREME COURT’S DECISION
       Case 3:20-cv-00806-EMC Document 42-9 Filed 08/07/20 Page 2 of 2




 1 under the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).
 2
 3                     IT IS SO ORDERED.
 4
 5 Dated:
 6                                             HON. EDWARD M. CHEN
                                               UNITED STATES DISTRICT COURT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-                  Case No. 3:20-cv-00806-EMC
     SMRH:4839-6772-1159.1    [PROPOSED] ORDER GRANTING SQUARE’S MOTION TO STAY PENDING THE
                                                                  SUPREME COURT’S DECISION
